United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1326
                                    ___________

Jeffery D. Williams,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Ron Harness,                             *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: May 3, 2000
                               Filed: May 10, 2000
                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.


      Jeffery D. Williams slipped and fell on a wet floor at the Mount Pleasant
Correctional Facility in September 1995, injuring his back and neck. He later filed this
42 U.S.C. § 1983 action for damages against correctional officer Ron Harness, against
whom Williams had filed grievances, complaining about Harness’s treatment of him
between September 1995 and January 1996. The magistrate judge1 conducted a bench
trial and thereafter found no evidence of retaliation and concluded that Williams--who
was denied one meal during Harness’s shift, and who was subject to unspecific verbal

      1
       The Honorable Celeste F. Bremer, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
harassment and three or four cell searches--did not otherwise establish a violation of
his constitutional rights. Williams appeals the adverse judgment, and we affirm.

       Having reviewed the record, we conclude Williams has not shown that the
court’s factual findings were clearly erroneous, or that the court erred in concluding
Harness’s actions did not constitute a violation of Williams’s constitutional rights. See
Fed. R. Civ. P. 52(a); Estate of Davis v. Delo, 115 F.3d 1388, 1393-94 (8th Cir. 1997)
(findings of fact after bench trial reviewed for clear error; whether defendant’s actions
constituted constitutional violation is legal issue reviewed de novo); cf. Madewell v.
Roberts, 909 F.2d 1203, 1206 (8th Cir. 1990 (otherwise proper acts are actionable
under § 1983 if taken in retaliation for exercise of constitutional right); see generally
Scher v. Engelke, 943 F.2d 921, 924 (8th Cir. 1991) (Eighth Amendment protects
inmates from cell searches if conducted for calculated harassment and unrelated to
prison needs), cert. denied, 503 U.S. 952 (1992); McDowell v. Jones, 990 F.2d 433,
434 (8th Cir. 1993) (inmate’s claims of general harassment and of verbal harassment
were not actionable under § 1983); Wilkins v. Roper, 843 F. Supp. 1327, 1328 (E.D.
Mo. 1994) (denial of one meal does not give rise to constitutional violation).

      Because we find Williams’s other arguments on appeal--including his assertions
that Harness lied at trial and provided incomplete discovery, and that the court should
have entertained unspecified state law claims--are not grounds for reversal, we affirm.



      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-